                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:18-CR-00214-RJC-DSC
USA                                         )
                                            )
    v.                                      )              ORDER
                                            )
BRYANT RIYANTO BUDI                         )
                                            )

         THIS MATTER is before the Court on the defendant’s Motion for

Compassionate Release, (Doc. No. 49), following his request for relief from the

warden of his institution.

         Local Criminal Rule 47.1(D) provides that the government is not required to

respond to pro se motions unless ordered by the Court.

         IT IS, THEREFORE, ORDERED that the government shall file a response to

the Motion for Compassionate Release within fourteen (14) days of the entry of this

Order.

 Signed: March 29, 2021




         Case 3:18-cr-00214-RJC-DSC Document 50 Filed 03/29/21 Page 1 of 1
